853 S.W.2d 547 (1993)
Chester Lewis WILSON, Appellant,
v.
The STATE of Texas, Appellee.
No. 1569-89.
Court of Criminal Appeals of Texas, En Banc.
April 7, 1993.
Terrence W. Kirk, Austin, for appellant.
Ken Oden, County Atty., and Giselle Horton, Asst. County Atty., Austin, Robert Huttash, State's Atty., Austin, for the State.
Before the court en banc.

OPINION ON APPELLANT'S PETITION FOR DISCRETIONARY REVIEW
McCORMICK, Presiding Judge.
Appellant Chester Lewis Wilson was convicted by a jury of disruptive activity on a university campus. V.T.C.A., Education Code, Section 4.30(a), (b)(2) (1972). The trial court assessed punishment at six months' incarceration and a fine of $200.00. The Austin Court of Appeals affirmed the conviction in a published opinion. Wilson v. State, 777 S.W.2d 823 (Tex.App.-Austin 1989). We granted appellant's petition for discretionary review to determine if the Court of Appeals erred in failing to ascertain whether Section 4.30 of the Texas Education Code is unconstitutionally vague and overbroad by holding that appellant waived his constitutional claim by failing to inform the trial court of the precise nature of his complaint.
The judgments of the trial court and the Court of Appeals are affirmed for the reasons *548 set out in Arnold v. State, 853 S.W.2d 543 (Tex.Cr.App., this day delivered).
OVERSTREET, J., concurs.
CLINTON, J., dissents.